Title: From James Madison to James Madison, Sr., 22 January 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Jany. 22. 1797
The last mail brought us the pleasure of yours, of Jany. 8th. Fanny did not bring the letter-types with her, and cannot say with absolute certainty where they are to be found. She is pretty confident however that she put them in the Closet upstairs, on the right hand shelf, among some books. The shortness of the crop of Corn at Black-Meadow is a proof of the ruinous tendency of perpetual cultivation, and of the absolute necessity, of a meliorating rotation of rest, & red Clover, with all the help that manures can supply. As you do not mention the amount of the Rye Crop, I can not well decide on the quantity of corn that will be wanted. I must leave that point, therefore to Mordecai, & yourself, with a request that it may be purchased on the best terms to be had. If the crop be generally short in the neighbourhood it may be well to calculate on a rise of price: if there be a plenty for sale, I think the probability is that it will not rise. The foreign prospects which have arrested & reduced the price of wheat, will no doubt extend their influence to other grains. As you say nothing of Sawney’s crop of Corn, I hope, it will suffice. I wish you had mentioned it, however, with the amount of the crop of wheat at both farms, & whether the whole had been carried to the Mill to be manufactured.
The inclosed papers will inform you of the sweeping system of captures adopted by the French, particularly in the W. Indies; and no doubt is entertained that the Spaniards will be their Allies in that as in other operations. You will see also the introductory part of the communication made to Congress by the President. The communication was so voluminous, that it was ordered to be printed without being read. I can say nothing therefore myself, of the contents or tendency of it. Those who have had an opportunity of looking into it, give reason to fear that it is more likely to widen than to close the breach between the two Republics. We all continue well & offer our united affections. Yr. affe. son
Js. Madison Jr
